DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in regards to claim 9 and 20, the cutting insert with a nose corner region comprising a series of circular arcs and multi-segment spline curve must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 7, and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 recites, “the cutting insert of claim 1, further comprising a second conical clearance surface…”. The second conical clearance surface in claim 3 fails to reference claim 1, upon which claim 3 is dependent, as there is no claimed conical clearance surface within the independent claim, however claim 2 recites “…a first conical clearance surface.”
Claim 7 recites, “the cutting insert of claim 6, further comprising a second planar clearance surface…”. The second planar clearance surface in claim 7 fails to reference claim 6, upon which claim 7 is dependent, or claim 4, upon which claim 6 is dependent as there is no claimed planar clearance surface within the chain of dependency, however claim 5 recites “…a first planar clearance surface.”
Claim 9 recites, “the cutting insert of claim 8, further comprising a third planar clearance surface…”. The third planar clearance surface in claim 9 fails to reference claim 8, upon which claim 9  is dependent,  or claim 6, upon which claim 8  is dependent, or claim 4, upon which claim 6  is dependent as there is no first and second claimed planar clearance surface within the chain of dependency, however claim 5 recites “…a first planar clearance surface” and claim 7 recites “…a second planar clearance surface.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 8, 10 – 15, 17 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Festeau et al. US 2007/0189864 (hereafter “Festeau”) in view of Burtscher US 8,974, 156 (hereafter “Burtscher”).
In regards to claim 1 Festeau discloses a cutting insert (10, 61, 110, 120, 130, or 140)(Figures 4A – 5D, 10), comprising: a top surface (15)(Figures 4A - 4C); a bottom surface (17)(Figures 4A, 4C) with a perimeter that is less than a perimeter of the top surface(Figures 4B, 4C)(claims 1 and 10); a plurality of side surfaces (19)(Figure 4A) connecting the top surface and the bottom surface; a convex cutting edge (12, 112, 122, 132, or 142)(Figures 4A – 5D) formed at an intersection between each side surface and the top surface; and a nose corner region (23, 114, 124, 134, or 143)(Figures 4A – 5D) connecting adjacent convex cutting edges, wherein each convex cutting edge comprises a first curved cutting-edge region (25, 116, 128, 138, or 148)(Figures 4B – 5D) formed with a radius greater than or equal to a radius of the largest circle that may be inscribed on the top surface ([0026], [0034]).
Festeau fails to disclose a second curved cutting-edge region disposed between the first curved cutting-edge region and the nose corner region, the second curved cutting-edge region formed with a radius less or equal to a diameter of the largest circle that may be inscribed on the top surface. Festeau fails to disclose the first straight cutting-edge region disposed between the second curved cutting-edge region and the nose corner region.
Burtscher teaches a cutting insert of substantially square shape comprising convex cutting edges (4)(Figure 1); and a nose corner region (5)(Figure 2) connecting adjacent convex cutting edges, wherein each convex cutting edge comprises a first curved cutting-edge region (8)(Figure 2) formed with a radius greater than or equal to a radius of the larges circle (col. 1 lines 43 – 50, col. 3 lines 20 – 28) that may be inscribed on the top surface (1)(Figure 1), and wherein each convex cutting edge comprises a second curved cutting-edge region (7)(Figure 2) disposed between the first curved cutting-edge region (8)(Figure 2), the second curved cutting-edge region (7)(Figure 2) formed with a radius less or equal to a diameter of the largest circle (col. 1 lines 41 – 43, col. 3 lines 18 – 22) that may be inscribed on the top surface. It is noted the first curved cutting-edge region (8), as taught by Burtscher, may consist of one to three straight sections with transition sections embodied in a circular shape having a radius within the range of 50% to 200% of the radius of the inscribed circle, thus having a generally curved shape (col. 1 lines 44 – 50, col. 3 lines 22 - 28).
Burtscher teaches a first straight cutting-edge region (6) (Figure 2) disposed adjacent to the nose corner region (5), the first straight cutting-edge region (6) disposed between the second curved cutting-edge region (7), and the first curved cutting-edge region (8) is disposed adjacent to the distal end of the second cutting-edge region (7) and adjacent to the distal nose corner (5). Burtscher teaches the second curved cutting-edge region (7), disposed between a straight cutting-edge region and a first curved cutting-edge region, has a radius up to 80% of the radius of the inscribed circle (col. 1 lines 41 – 44); as a result, the force deflection into the tool during machining and the chip formation can be better optimized (col. 1 lines 61 – 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second curved cutting-edge region, with a radius less or equal to a diameter of the largest circle that may be inscribed on the top surface, to the convex cutting edge of the insert of Festeau, wherein the straight cutting edge region is disposed between the nose corner region and the proximal end of the second curved cutting-edge region, and the first curved cutting-edge region is disposed at the distal end of the second curved cutting-edge region, as taught by Burtscher, to optimize the force deflection into the tool and the chip formation.
Regarding claim 2, the modified device of Festeau teaches a first conical clearance surface (28) (Figures 4A, 4C) extending between the first curved cutting-edge region (25, 116, 128, 138, or 148) (Figures 4B – 5D) and the perimeter (co-linear with 21) (Figures 4A, 4C) of the bottom surface.
Regarding claim 4, the modified device of Festeau teaches each convex cutting edge comprises a first straight cutting-edge region (29, 126, or 136, or 146) (Figures 4A – 5D). 
Regarding claim 5, the modified device of Festeau teaches a first planar clearance surface (33) (Figures 4A, 4C) ([0033], [0041]) extends between the first straight cutting-edge region and the perimeter (co-linear with 21) (Figures 4A – 4C) of the bottom surface (17) (Figures 4A, 4C).
Regarding claim 6, the modified device of Festeau teaches each convex cutting edge (12, 112, 122, 132, or 142)(Figures 4A – 5D) comprises a second straight cutting-edge region (27, 135, or 145)(Figures 4B, 4C, 5C, 5D) disposed between the first straight cutting edge region (126, 136 or 146)(Figures 4B – 5D) and the nose corner region (23, 114, 124, 134, or 143)(Figures 4A – 5D).
Regarding claim 7, the modified device of Festeau teaches a second planar clearance surface (31) (Figures 4A, 4C) ([0033], [0041]) extending between the second straight cutting-edge region (27) and the perimeter (co-linear with 21) (Figures 4A – 4C) of the bottom surface.
Regarding claim 8, the modified device of Festeau teaches each convex cutting edge (12, 112, 122, 132, or 142) (Figures 4A – 5D) comprises a third straight cutting-edge region (144) (Figure 5D) disposed between the second straight cutting-edge region (145) (Figure 5D) and the nose corner region (143) (Figure 5D).
Regarding claim 10, the modified device of Festeau teaches the first curved cutting-edge region (25, 116, 128, 138, 148) (Figure 4A – 5D) comprises a circular arc having a radius greater than or equal to two times the radius of the largest circle that may be inscribed on the top surface ([0009], [0026]).
Regarding claim 11, the modified device of Festeau teaches each convex cutting edge (12, 112, 122, 132, or 142) (Figures 4A – 5D) comprises at least one of a circular arc, a portion of an ellipse, a portion of a parabola, a multi- segment spline curve, a straight line [0009].
Regarding claim 12, the modified device of Festeau teaches the nose corner region (23, 114, 124, 134, or 143) (Figures 4A – 5D) comprises at least one of a circular arc, a series of circular arcs, and a multi- segment spline curve [claim 2].
Regarding claim 13, the modified device of Festeau teaches chip breaking geometry [0045] on the top surface. It is noted the chip breaking geometry may be built into any of the embodiments disclosed by Festeau.
In regards to claim 14 Festeau discloses a cutting insert (10, 61, 110, 120, 130, or 140)(Figures 4A – 5D, 10), comprising: a top surface (15)(Figures 4A - 4C); a bottom surface (17)(Figures 4A, 4C) with a perimeter that is less than a perimeter of the top surface(Figures 4B, 4C)(claims 1 and 10); a plurality of side surfaces (19)(Figure 4A) connecting the top surface and the bottom surface; a convex cutting edge (12, 112, 122, 132, or 142)(Figures 4A – 5D) formed at an intersection between each side surface and the top surface; and a nose corner region (23, 114, 124, 134, or 143)(Figures 4A – 5D) connecting adjacent convex cutting edges, wherein each convex cutting edge comprises a first curved cutting-edge region (25, 116, 128, 138, or 148)(Figures 4B – 5D) formed with a radius greater than or equal to a radius of the largest circle that may be inscribed on the top surface ([0026], [0034]), and wherein each convex cutting edge (12, 112, 122, 132, or 142) (Figures 4A – 5D) comprises one or more straight cutting-edge regions (23, 27, 29, 126, 135, 136, 144, 145, or 146) (Figures 4A – 5D) disposed between the first curved cutting-edge region and the nose corner region.
Festeau fails to disclose a second curved cutting-edge region disposed between the first curved cutting-edge region and the nose corner region, the second curved cutting-edge region formed with a radius less or equal to a diameter of the largest circle that may be inscribed on the top surface. Festeau fails to disclose one or more straight cutting-edge regions disposed between the second curved cutting-edge region and the nose corner region.
Burtscher teaches a cutting insert of substantially square shape comprising convex cutting edges (4)(Figure 1); and a nose corner region (5)(Figure 2) connecting adjacent convex cutting edges, wherein each convex cutting edge comprises a first curved cutting-edge region (8)(Figure 2) formed with a radius greater than or equal to a radius of the larges circle (col. 1 lines 43 – 50, col. 3 lines 20 – 28) that may be inscribed on the top surface (1)(Figure 1), and wherein each convex cutting edge comprises a second curved cutting-edge region (7)(Figure 2) disposed between the first curved cutting-edge region (8)(Figure 2), the second curved cutting-edge region (7)(Figure 2) formed with a radius less or equal to a diameter of the largest circle (col. 1 lines 41 – 43, col. 3 lines 18 – 22) that may be inscribed on the top surface. It is noted the first curved cutting-edge region (8), as taught by Burtscher, may consist of one to three straight sections with transition sections embodied in a circular shape having a radius within the range of 50% to 200% of the radius of the inscribed circle, thus having a generally curved shape (col. 1 lines 44 – 50, col. 3 lines 22 - 28).
Burtscher teaches a first straight cutting-edge region (6) (Figure 2) disposed adjacent to the nose corner region (5), the first straight cutting-edge region (6) disposed between the second curved cutting-edge region (7), and the first curved cutting-edge region (8) is disposed adjacent to the distal end of the second cutting-edge region (7) and adjacent to the distal nose corner (5). Burtscher teaches the second curved cutting-edge region (7), disposed between a straight cutting-edge region and a first curved cutting-edge region, has a radius up to 80% of the radius of the inscribed circle (col. 1 lines 41 – 44); as a result, the force deflection into the tool during machining and the chip formation can be better optimized (col. 1 lines 61 – 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second curved cutting-edge region, with a radius less or equal to a diameter of the largest circle that may be inscribed on the top surface, to the convex cutting edge of the insert of Festeau, wherein the straight cutting edge region is disposed between the nose corner region and the proximal end of the second curved cutting-edge region, and the first curved cutting-edge region is disposed at the distal end of the second curved cutting-edge region, as taught by Burtscher, to optimize the force deflection into the tool and the chip formation.
Regarding claim 15, the modified device of Festeau teaches a first conical clearance surface (28) (Figures 4A, 4C) extending between the first curved cutting-edge region (25, 116, 128, 138, or 148) (Figures 4B – 5D) and the perimeter (co-linear with 21) (Figures 4A, 4C) of the bottom surface.
Regarding claim 17, the modified device of Festeau teaches a first planar clearance surface (33) (Figures 4A, 4C) ([0033], [0041]) extends between a first straight cutting-edge region and the perimeter (co-linear with 21) (Figures 4A – 4C) of the bottom surface (17) (Figures 4A, 4C).
Regarding claim 18, the modified device of Festeau teaches a second planar clearance surface (31) (Figures 4A, 4C) ([0033], [0041]) extending between a second straight cutting-edge region (27) and the perimeter (co-linear with 21) (Figures 4A – 4C) of the bottom surface.
Regarding claim 19, the modified device of Festeau teaches each convex cutting edge (12, 112, 122, 132, or 142) (Figures 4A – 5D) comprises at least one of a circular arc, a portion of an ellipse, a portion of a parabola, a multi- segment spline curve, a straight line [0009].
Regarding claim 20, the modified device of Festeau teaches the nose corner region (23, 114, 124, 134, or 143) (Figures 4A – 5D) comprises at least one of a circular arc, a series of circular arcs, and a multi- segment spline curve [claim 2].
Regarding claim 21, the modified device of Festeau teaches chip breaking geometry [0045] on the top surface. It is noted the chip breaking geometry may be built into any of the embodiments disclosed by Festeau.
Claims 3, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Festeau et al. US 2007/0189864 (hereafter “Festeau”) in view of Burtscher US 8,974, 156 (hereafter “Burtscher”) as applied to claims 1 and claim 14 above, and further in view of Fang et al. US 2010/0303563 (hereafter “Fang”).
Regarding claim 3, the modified device of Festeau fails to disclose a second conical clearance surface extending between the second curved cutting-edge region and the perimeter of the bottom surface, however it is noted that the modified device of Festeau does disclose a first conical clearance surface, or curved and tapered clearance surface, between the first curved cutting-edge region and the perimeter of the bottom surface.
Fang teaches that the conical clearance surfaces result from curved features on the faces of the inserts and planar clearance surfaces are associated with straight cutting-edge regions [0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate conical, or curved, clearance surfaces with curved cutting edge regions and planar clearance surfaces with straight cutting edge regions to modify the cutting inserts of Festeau in view of Burtscher, as taught by Fang, such that conical clearance surfaces extend between the curved cutting edge regions and planar clearance surfaces extend between the straight cutting edge regions.
 Regarding claim 9, the further modified device of Festeau teaches a third planar clearance surface extending between the third straight cutting-edge region (145) (Figure 5D) and the perimeter of the bottom surface (17) (Figures 4A – 4C). It is noted that the original device of Festeau discloses a planar clearance (31 or 33) between the straight cutting-edge regions (27 or 29) and the perimeter (co-linear with 21) of the bottom surface (17).
Regarding claim 16, the modified device of Festeau fails to disclose a second conical clearance surface extending between the second curved cutting-edge region and the perimeter of the bottom surface, however it is noted that the modified device of Festeau does disclose a first conical clearance surface, or curved and tapered clearance surface, between the first curved cutting-edge region and the perimeter of the bottom surface.
Fang teaches that the conical clearance surfaces result from curved features on the faces of the inserts and planar clearance surfaces are associated with straight cutting-edge regions [0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate conical, or curved, clearance surfaces with curved cutting edge regions and planar clearance surfaces with straight cutting edge regions to modify the cutting inserts of Festeau in view of Burtscher, as taught by Fang, such that conical clearance surfaces extend between the curved cutting edge regions and planar clearance surfaces extend between the straight cutting edge regions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saitoh et al. (WO 2019/088125) teaches a cutting insert with a convex cutting edge comprised of at least two curved cutting-edge regions of varying radii and at least a straight cutting-edge region.
Ishi (WO 2015/008724) teaches a cutting insert with a convex cutting edge comprised of at least a curved cutting-edge region and a straight cutting-edge region.
Nagaya et al. (EP 1346789) teaches a cutting insert with a convex cutting edge comprised of at least two curved cutting-edge regions of varying radii and at least a straight cutting-edge region.
Matsumoto (DE 10052963) teaches a cutting insert for high feed machining with a convex cutting edge comprised of at least a curved cutting-edge region of varying radii and at least a straight cutting-edge region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S HEARNE whose telephone number is (571)272-6578. The examiner can normally be reached Monday - Friday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571) 270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA S HEARNE/Examiner, Art Unit 4177                                                                                                                                                                                                        

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722